Citation Nr: 1727192	
Decision Date: 07/13/17    Archive Date: 07/25/17

DOCKET NO.  11-09 745	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to service connection for a bilateral foot disability, to include pes planus.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Christine C. Kung, Counsel


INTRODUCTION

The Veteran served on active duty from August 1996 to December 2003.

This matter comes on appeal before the Board of Veterans' Appeals (Board) from a June 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office in Houston, Texas (RO).  

The Veteran provided testimony at an April 2012 Board videoconference hearing.  The hearing transcript is of record.  

The Board remanded the Veteran's appeal in February 2014 and November 2016 to obtain outstanding private treatment records.  Available private treatment records have been obtained.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998), where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (Fed. Cir. 2002).  The Board finds, however, that an additional remand is necessary to address new contentions raised by the Veteran and his representative.  

In light of the diagnosis of plantar fasciitis shown in private treatment records, the Board has recharacterized the appeal for service connection for pes planus as an appeal for a bilateral foot disability.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009).

The Board notes, as discussed in the November 2016 Board remand, that the issue of entitlement to an initial compensable rating for pseudofolliculitis barbae was stayed pending resolution of the appeal in Johnson v. McDonald, 27 Vet. App. 497 (2016).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Pursuant to VA's duty to assist, VA will provide a medical examination or obtain a medical opinion based upon a review of the evidence of record if VA determines it is necessary to decide the claim.  38 C.F.R. § 3.159(c)(4)(i) (2016).  

Pursuant to the Board's November 2016 remand, the AOJ obtained outstanding private podiatry records which showed treatment for plantar fasciitis in 2013 and 2016.  Additionally, correspondence with Houston Foot indicates that identified treatment records dated from 2007 to 2008 were destroyed.  

In a May 2017 statement, the Veteran and his representative contend that a VA examination is warranted to address whether the Veteran's disabilities are the result of service or secondary to a left ankle disability.  In light of the diagnosis of plantar fasciitis shown by private treatment records obtained on remand, and the newly raised contention with regard to secondary service connection, the Board finds that an additional remand for a VA medical opinion is warranted.  On remand, the VA examiner should also readdress whether pes planus, noted at service entrance, was aggravated in service in light of the additional evidence added to the record since the January 2012 VA examination.

Accordingly, the case is REMANDED for the following action:

1. The AOJ should refer the case to the January 2012 VA examiner or other appropriate examiner for a supplemental medical opinion.  Another examination is not required.  However, one should be afforded to the Veteran if it is deemed necessary by the examiner.  The record should be made available to the examiner for review.  The VA examiner should provide opinions addressing the following:

(a). Whether it is at least as likely as not that currently diagnosed plantar fasciitis was incurred in service;

(b). Whether it is at least as likely as not that currently diagnosed plantar fasciitis is caused or aggravated (permanently worsened in severity beyond the normal progress of the disease) by service-connected left ankle disability;

If the opinion is that there is aggravation, to the extent that is possible, the examiner is requested to provide an opinion as to approximate baseline level of severity of the nonservice-connected disorder before the onset of aggravation.  "Aggravation" is defined for legal purposes as a worsening of the underlying condition versus a temporary flare-up of symptoms. 

(c).  After a review of additional evidence of record to include the Veteran's hearing testimony and private podiatry records, the VA examiner should state whether there is any change to the January 2012 VA opinion with regard to preexisting pes planus.  If so, the examiner should readdress the question of whether or not 
pes planus, clearly and unmistakably, increased in severity beyond its natural progression during service.  

The examiner should provide a rational for all opinions rendered.  

2.  After all development has been completed, the AOJ should readjudicate claim for service connection for a bilateral foot disability.  If the benefits sought remain denied, the Veteran and his representative should be furnished a supplemental statement of the case, and be given an opportunity to submit written or other argument in response before the claims file is returned to the Board for further appellate consideration.


The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




